                                                                 Exhibit 2
                                                                             2016                 2017                 2018
Total 12b1 Fees                                                      $                202,178 $            207,887 $             64,053
Total 12b1 Fees tax adjusted                                         $                122,116 $            125,564 $             38,688
CapWealth Total Revenue                                              $              5,248,342 $          6,022,391 $          6,967,187
12b1 Fees % of Revenue                                                                   3.9%                 3.5%

Accounts that paid a 12b1 fee                                                            733                  732                  684
Average Account 12b1 Fee                                             $                275.82 $             288.35 $              93.37
Highest Total Fee Rate (12b1 Tax Adj + Advisory)                                       1.14%                1.15%
Accounts that paid ZERO advisory fees                                                    17%                  12%                  11%

Accounts with Advisory fee rate discounts
Accounts with Minimum Fee Waived                                                        125                    281                  212
Total 12b1 Fees in Accounts with Minimum Fee Waived                  $           13,760.33 $               22,788 $              5,677
Accounts with Advisory Fee Rate Discounts                                              338                    258                  283
Total 12b1 Fees in Accounts with Advisory Fee Rate Discounts         $          131,669.30 $              130,572 $             44,843
Accounts with No Advisory Fee Rate Discounts                                           270                    194                  190
Total 12b1 Fees in Accounts with No Advisory Fee Rate Discount       $              56,749 $               54,527               13,533
% of accounts with discounts                                                         69.3%                  73.6%                72.4%
% of 12b1 Fees in discounted accounts                                                71.9%                  73.8%                78.9%
Total 12b1 Fees, No Discounts as % of CapWealth Revenue                              1.08%                  0.91%




                               Case 3:20-cv-01064 Document 14-2 Filed 02/11/21 Page 1 of 1 PageID #: 138
